DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chekan (US Pat No 4,701,167).
Re claim 6, Chekan shows a dispenser (Fig. 4, 18) positioned in a cap (see annotated figure 1) of a shaving cream can (12; manner of operating the device does not differentiate apparatus claim from the prior art, see MPEP 2114, pp II), comprising:
a channel (46/48) having a first end (48) and a second end (46) wherein the first end (48) of the channel is positioned at the opening of a shaving cream can tube (14) such that a portion of the channel extends a distance from the opening and substantially tapers outwardly toward a rim (the taper through 46 extends outwardly from the center toward the rim of the aerosol can 12) of the shaving cream can near the second end (46) of the channel; and
a tip (44) connected to the second end (46) of the channel wherein the tip (44) substantially curves outwardly from the second end (46) of the channel (46/48) of the dispenser.

    PNG
    media_image1.png
    685
    551
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chekan (US Pat No 4,701,167) in view of Rice, Jr (US Pat No 3,350,159).
Re claim 1, Chekan shows a dispenser (Fig. 4, 18) for a shaving cream can, comprising:
a channel (46/48) having a first end (48) and a second end (46) such that a portion of the channel substantially tapers outwardly toward the second end (46); and
a tip (44) connected to the second end (46) of the channel wherein the tip (44) substantially curves outwardly from the second end (46) of the channel (46/48).
Chekan does not show wherein the channel extends a distance perpendicular to the shaving cream can.
However, Rice, Jr shows an aerosol can (Fig. 1, 10) including a nozzle attachment (16) including a channel (20/22) extending a distance perpendicular to the aerosol can. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the channel extend a distance perpendicular to the aerosol can, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Re claim 2, Chekan as modified by Rice, Jr show the first end (Chekan – 48) of the channel is removably attachable to a dispensing nozzle of the shaving cream can (Chekan – col. 1, lines 47-49). 
Re claim 3, Chekan as modified by Rice, Jr show the channel (Chekan – 46/48) of the dispenser (Chekan - Fig. 4, 18) is in fluid communication with the dispensing nozzle (Chekan – 14) of the shaving cream can.
Re claim 4, Chekan as modified by Rice, Jr show the channel (Chekan – 46/48) of the dispenser is configured in various sizes and dimensions.
Re claim 5, Chekan as modified by Rice, Jr show the channel (Chekan – 46/48) is configured wider at the portion of the channel that substantially tapers outwardly toward the second end (Chekan – 46) of the channel.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752